United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-1472
                                ___________

Nurjhan B. Govan,                     *
                                      *
             Appellant,               *
                                      *    Appeal from the United States
      v.                              *    District Court for the
                                      *    Eastern District of Missouri.
James Gammon; Teresa Thornburg;        *
Sherry Dunseit; Missouri Department   *    [UNPUBLISHED]
of Corrections,                       *
                                      *
             Appellees,               *
                                      *
Moberly Correctional Center,           *
                                      *
             Defendant,               *
                                      *
Les Balty, Human Relations Officer,    *
MO Dept. of Corrections,              *
                                      *
             Appellee,                *
                                      *
Tom Anderson,                         *
                                      *
             Defendant.               *
                                 ___________

                          Submitted: March 7, 2007
                             Filed: March 13, 2007
                              ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                                     ___________

PER CURIAM.

      Nurjhan B. Govan appeals following the district court’s1 partial grants of
summary judgment, and its subsequent entry of judgment on a jury verdict as to the
remaining claims, in this employment-discrimination matter. We affirm.

       On appeal, Govan argues that the district court judge was biased, because the
judge ignored the law and sided with defendants in granting summary judgment. She
did not seek the district court judge’s recusal below, however, and even if she had, she
could not have sought recusal based on adverse rulings. See Lefkowitz v. City-Equity
Group, Inc., 146 F.3d 609, 611-12 (8th Cir. 1998). Govan also complains that the
district court refused to continue the trial, but we see nothing in the record to suggest
that the court abused its discretion. See United States v. Vesey, 330 F.3d 1070, 1071-
72 (8th Cir. 2003) (continuances are generally not favored and should be granted only
when requesting party has shown compelling reason; standard of review). Finally,
Govan makes numerous contentions about her appointed counsel’s alleged poor
performance, but this is not a basis for reversal. See Glick v. Henderson, 855 F.2d
536, 541 (8th Cir. 1988) (there is no statutory or constitutional right to effective
assistance of counsel in civil case).2

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
      2
       In their brief on appeal, appellees also defend the summary judgment rulings,
but we address only the arguments that Govan raises in her appellate brief.

                                          -2-